 Case 1:20-cv-00464-RGA Document 27 Filed 07/20/20 Page 1 of 2 PageID #: 293




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE
TARGUS INTERNATIONAL LLC,                          )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         ) C.A. No. 20-464-RGA
                                                   )
VICTORINOX SWISS ARMY, INC.,                       )
                                                   )
                Defendant.                         )



               STIPULATION AND [PROPOSED] ORDERTO EXEND TIME

        IT IS HEREBY STIPULATED AND AGREED by the parties, through their undersigned

counsel and subject to the approval of the Court, that the deadline for Plaintiff to file its reply

brief in support of its Motion to Dismiss Counterclaims and to Strike Third Defense (D.I. 16) is extended

to Friday, August 7, 2020.



MORRIS, NICHOLS, ARSHT & TUNNELL LLP                  FAEGRE DRINKER BIDDLE & REATH LLP

/s/ Anthony D. Raucci                                 /s/ Francis DiGiovanni

Jack B. Blumenfeld (#1014)                            Francis DiGiovanni (#3189)
Anthony D. Raucci (#5948)                             Thatcher A. Rahmeier (#5222)
1201 North Market Street                              222 Delaware Ave., Ste. 1410
P.O. Box 1347                                         Wilmington, DE 19801
Wilmington, DE 19899-1347                             (302) 467-4200
(302) 658-9200                                        francis.digiovanni@faegredrinker.com
jblumenfeld@mnat.com                                  thatcher.rahmeier@faegredrinker.com
araucci@mnat.com                                       Attorneys for Defendant
 Attorneys for Plaintiff                               Victorinox Swiss Army, Inc.
 Targus International LLC
 Case 1:20-cv-00464-RGA Document 27 Filed 07/20/20 Page 2 of 2 PageID #: 294




OF COUNSEL:                                    OF COUNSEL:

Michelle E. Armond                             Elizabeth M.C. Scheibel
Forrest M. McClellen                           FAEGRE DRINKER BIDDLE & REATH LLP
ARMOND WILSON LLP                              2200 Wells Fargo Center
895 Dove Street, Suite 300                     90 South Seventh Street
Newport Beach, CA 92660                        Minneapolis, MN 55402
(949) 932-0778                                 (612) 766-7000
                                               elizabeth.scheibel@faegredrinker.com
Douglas R. Wilson
ARMOND WILSON LLP
9442 Capital of Texas Highway North
Plaza One, Suite 500
Austin, TX 78759
(512) 267-1663


July 20, 2020




                SO ORDERED this       day of                    , 2020.




                                        UNITED STATES DISTRICT JUDGE




                                           2
